

113 HRES 340 IH: Expressing the support of Congress for National Telephone Discount Lifeline Awareness Week.
U.S. House of Representatives
2013-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 340IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2013Ms. Matsui submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing the support of Congress for National Telephone Discount Lifeline Awareness Week.Whereas under the direction of Congress, the Federal Communications Commission (“FCC”) and the State public utility commissions have joined in a collaborative effort to make basic telephone service more affordable for the Nation’s low-income consumers by providing a discount;Whereas the universal service Lifeline program offers tremendous benefits for eligible consumers residing in urban, rural, suburban, and Tribal areas in the United States and makes basic telephone service (wireline and wireless) more affordable;Whereas in 1984, 80 percent of low-income households had telephone service, compared with 95 percent of non-low-income households, and since the inception of Lifeline in 1985, that 15-percent gap had narrowed to 4 percent by 2011;Whereas the FCC has reformed the Lifeline program in recent years to improve program efficiency and combat waste, fraud, and abuse to ensure that only eligible low-income consumers are receiving this vital support, including a requirement that every recipient show proof of eligibility at sign-up and recertify eligibility on an annual basis;Whereas consumers should not be without basic telephone service due to the inability to afford such service, thus the promotion of the Lifeline program is imperative to ensure that all United States consumers have access to affordable basic telephone service and the benefits in an emergency that such service provides;Whereas Acting FCC Chairwoman Mignon Clyburn stated on April 23, 2013, Those who can benefit the most from high-speed Internet should have the means to purchase it, but when they don't, not only is it not fair, the negative impact on our society and economy is immeasurable.;Whereas according to the Pew Research Center Home Broadband 2013 Report, nearly 1 in 3 United States citizens still do not subscribe to broadband services at home;Whereas the National Broadband Plan found that 36 percent of non-adopters, or 28,000,000 United States citizens, said they do not have home broadband service because of the cost of the service, the cost of the installation of the service, or the cost of a computer;Whereas the National Broadband Plan, as a central recommendation to increase broadband adoption rates, recommends the expansion of Link-Up and Lifeline for universal broadband adoption to help bridge the digital divide;Whereas the FCC has launched a broadband pilot program to test different ways to bridge the digital divide so low-income consumers can have access to broadband;Whereas Congress, the FCC, the National Association of Regulatory Utility Commissioners (NARUC), the National Association of State Utility Consumer Advocates (NASUCA), other State and Federal agencies, cities, counties, organizations, and telecommunications companies are committed to increasing awareness about the availability of the Lifeline program and are encouraging eligible consumers to sign up for the programs;Whereas, because millions of United States consumers are struggling financially during the recent economic downturn, programs, such as the Lifeline program, are even more essential for eligible low-income consumers to connect to and stay connected to the telecommunications network; andWhereas NARUC and NASUCA, in cooperation with the FCC, have joined together to designate the first full week in September following the week of Labor Day as “National Telephone Discount Lifeline Awareness Week” and to implement a comprehensive outreach plan to promote Lifeline awareness and educate current and potential subscribers about new eligibility rules and annual recertification requirements by providing a discount on monthly recurring charges and, for eligible Tribal customers, on the connection fee as well: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)the national interest of the United States is served by further outreach, education, and participation in the Lifeline program by eligible low-income consumers;(2)the FCC should be commended for efforts to improve the Lifeline program’s efficiency and addressing waste, fraud, and abuse in the program to ensure that vital Federal resources are only going to those who are truly eligible;(3)the Lifeline program provides a valuable service to low-income consumers in the United States;(4)the Lifeline program should be modernized to allow eligible low-income consumers to access affordable telephone or broadband services;(5)the FCC, NARUC, and NASUCA are to be commended for their initiative in creating National Telephone Discount Lifeline Awareness Week to promote Lifeline subscribership; and(6)Congress supports such initiative across the Nation.